Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/756,476 is being allowed since none of the prior art of record teaches or fairly suggests a pH planar optode fluorescent sensing film and a method of using it to monitor two-dimensional pH value, wherein the sensing film is prepared by mixing a fluorescent dye HPTS-lipo, which comprises di-n-butylamine or dimethylamine introduced to sulfonic acid groups of the HPTS dye, with a hydrogel D4 polymer material, and coating the mixture on a transparent substrate. The closest prior art to Hulth et al (article from Limnol. Oceanogr., vol. 47(1), 2002, pages 212-220) teaches of a pH planar optode comprising HPTS (8-hydroxypyrene-1,3,6-trisulofonic acid) in the form of a sensing film, but fails to teach or suggest HPTS-lipo containing di-n-butylamine or dimethylamine introduced to sulfonic acid groups of the HPTS dye mixed with hydrogel D4 polymer material and coated on a transparent substrate. The closest prior art to Spry et al (article from the Journal of Physical Chemistry, B, vol. 113, 2009, pages 10210-10221) and Finkler et al (article from Photochemical & Photobiological Sciences, vol. 13, 2014, pages 548-562) teach of  a fluorescent dye HPTS-lipo, which comprises di-n-butylamine or dimethylamine introduced to sulfonic acid groups of the HPTS dye, but the HPTS-lipo dye is not mixed with a hydrogel D4 polymer and coated onto a transparent substrate in order to form a pH planar optode fluorescent sensing film. The closet prior art to Rhee et al (US 2010/0279428) teaches of forming an optical sensor by mixing a HPTS fluorescent dye with a hydrogel D4 polymer material and immobilizing the mixture on a support, but fails to teach or fairly suggest performing the same method with HPTS-lipo dye containing di-n-butylamine or dimethylamine introduced to sulfonic acid groups of the HPTS dye.
The previous provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending application No. 16/756,475 has been withdrawn in view of the amendments made to the instant claims in the response filed on November 22, 2021. Claims 1 and 4 of copending application No. 16/756,475 fail to recite mixing the fluorescent dye HPTS-lipo with a polymer material hydrogel D4 and coating the mixture on a transparent substrate, as now recited in instant claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        December 21, 2021